Brewster, Deyo, Santry and Bergan, JJ., concur; Heffeman, J., dissents, in the following memorandum: I dissent and vote to affirm the judgment and order. It seems to me that the evidence of negligence of the bus company has been clearly established. This bus stopped at Fifth Avenue, then proceeded into the intersection of 104th Street and made another stop which resulted in plaintiff’s injuries. On the question of damages plaintiff was sixty-eight years of age. She was earning a substantial amount weekly. She has been unable to work since and will never labor again according to the medical evidence. Having that in mind I am not prepared to say that the damages are excessive. So far as the Judge’s charge goes I think that we can justify that under our decision in Barbato v. Vollmer (273 App. Div. 169). Then too as I read the record there was no exception to the statement of Justice Murray that defendant was charged with a high degree of care.